[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 139 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 140 
The controlling point in the case is, whether the defendants were properly charged by the referee with the $8,574.66, advances the firm of Seymour  Wood made upon the wool and sheepskins, under the agreement of February 18, 1840. By this agreement, Seymour  Wood were to have a commission of five per cent for selling the wool and sheepskins consigned to them, over and above the charges they should pay out, and also five per cent on the advances they should make upon such property.
The defendants' counsel insists that the provision allowing Seymour  Wood five per cent on such advances rendered the agreement usurious, and void in all its parts. But I am of the opinion he is mistaken in this, and that the agreement was not,per se, usurious.
In Trotter v. Curtis (19 Johns., 160), the plaintiffs charged a commission of two and a half per cent on the amount of money they advanced to meet the defendant's drafts when he failed to send them produce in time, and interest on the items charged in their account from the time they became due. Chief Justice SPENCER, in delivering the opinion of the court, said: "There is no pretence for saying that the commission charged by the plaintiff for accepting and paying the defendant's drafts when the plaintiffs had not funds in their hands belonging to the defendant, out of which to pay the drafts when due, was usurious."
In Nourse v. Prime (7 Johns. Ch., 77), Chancellor KENT said: "Whether the commission for procuring the stock from Philadelphia was high or low, was a question for the parties to settle by their agreement; also, that "there must be an unlawful or corrupt intent confessed or proved, before we *Page 141 
can pronounce a transaction to be usurious." (Condit v.Baldwin, 21 N.Y., 221.)
In Suydam v. Bartle (10 Paige, 94), Chancellor WALWORTH said: "It is not, per se, usurious for an agent or factor to agree for a reasonable commission, to be paid by the principal, for accepting and paying bills with funds furnished by the latter;" also, that "if the agreement, by its terms, contemplated an advance of money to pay the bills when they became due, so that they should not be returned protested if the drawers did not furnish the means of paying them at the day, it would still be a question of fact, to be decided by proof, whether two and a half per cent was intended as a mere shift to cover an usurious premium on such advances, or as a compensation for the trouble and expense of accepting and paying the bills by the complainants, as the agents of the drawers."
In Suydam v. Norton (4 Hill, 211), the agreement was this. "It is also mutually understood and agreed that all the produce sent to New York by Norton, Bartle  McNeil, except lumber, shall be sent to Suydam, Sage  Co., for sale on commission; that they shall at all times be put in funds for their liabilities by the time they become due; and that they shall be entitled to 2½ per cent, commission on all acceptances or advances met otherwise than with produce. It is understood that Suydam, Sage  Co., are to accept, at all times, to the amount of $20,000; that flour and other produce in their hands shall be considered as money at the market price unless limited or ordered held for higher prices. It is also further agreed, that at the expiration of each and every year, all the liabilities and advances of the said Suydam, Sage 
Co., for Norton, Bartle  McNeil, shall be paid up, and the account balanced by the said Norton, Bartle  McNeil." And in an action by Suydam, Sage  Co., to recover the sum advanced upon one of the drafts of Norton, Bartle  McNeil, drawn, accepted and paid under such agreement, with interest and two and a half per cent commission, a majority of the court held, that the transaction was not necessarily usurious. The proof in that case, that the charge of a commission on such advances was customary among merchants *Page 142 
engaged in similar business, cannot be regarded as controlling the decision; for if the transaction was usurious, no custom could have made it lawful.
The advances in this case having been made by Seymour  Wood, in doing the business intrusted to them by the defendants, it was a question of fact whether the agreement for a charge of five per cent commission on such advances rendered the transaction usurious. (Ketchum v. Barber, 4 Hill, 224; S.C.,
7 id., 444; Dry Dock Bank v. Am. Life Ins. and Trust Co., 3 Comst., 344.)
In Martin v. Feeter (8 Wend., 533), Chief Justice SAVAGE said: "Usury is a defence which must be strictly proved, and the court will not presume a state of facts to sustain that defence, where the instrument is consistent with correct dealing." (Sizer v. Miller, 1 Hill, 227; Merritt v. Benton, 10 Wend., 117; 2 Kern., 223; 2 Hill, 635.)
The defendants did not give any evidence in this case to show that the commission agreed to be paid and charged upon the advances, was unreasonable, or more than a just compensation for the trouble and expense Seymour  Wood were put to in doing the business, aside from the direct commission they had for selling the wool and sheep skins; and as the Supreme Court held the transaction was not usurious, the fact is conclusively settled, that the commission on the advances was not a shift or device to cover an usurious premium thereon, and we must so hold.
But if it were conceded that these advances were made upon an usurious agreement, I am of the opinion they were properly charged to the defendants by the referee, for the reason that such advances were voluntarily paid by them to Seymour  Wood more than two years prior to the time the defendants first claimed the same were tainted with usury. When Seymour  Wood sold wool and sheep skins belonging to the defendants, they applied the avails thereof to the payment of such advances, until the same were fully paid, as they had the right to do, so long as the defendants did not object. (Van Rensselaer's Executors v.Roberts, 5 Denio, 470; Allen v. *Page 143 Culver, 3 id., 284.) In the account stated and rendered by Seymour  Wood to the defendants, August 1, 1840, the latter were charged with all the advances in dispute and the commissions thereon, and credited with $13,825.75, net receipts of sales of wool and sheep skins, and they acquiesced in that account; and the defendants were subsequently furnished with other statements of the accounts between them and the firm of Seymour  Wood and their successors in the business, showing that such advances, interest and commissions thereon were paid, in which statements the defendants acquiesced, until it was too late for them to raise any unconscionable objections to the same; they were bound to object to the correctness of the accounts rendered to them within a reasonable time after they received the same, which they did not do. (Lockwood v. Thorne, 1 Kern., 170; S.C.,18 N Y, 285.)
In Dix v. Van Wyck, (2 Hill, 522), BRONSON, J., in delivering the opinion of the court, said: "Contracts affected by usury are not so utterly void but that they may be ratified; and, therefore, if a borrower repay a loan which he might have avoided for usury, he cannot recover the money back again; though under our statute, he may recover the excess which has been paid beyond the legal interest."
The borrower may bring an action under the statute, to recover back usury paid to the lender within one year after paying the same (1 R.S., p 772, § 3), or at common law at any time within six years after paying it. (Wheaton v. Hibbard, 20 Johns., 290; 2 Seld., 115.)
I am aware that it has sometimes been asserted that an usurious agreement is incapable of ratification. (See 5 Denio, 236.) But the assertion is not strictly true; for when an usurious loan is voluntarily paid, the contract is certainly ratified, except as to the unlawful interest, which, as has been seen, may be recovered back.
The defendants' counsel insists that the payment of the advances in this case, if they are to be regarded as paid, was not voluntary. He relies mainly upon the decision in Mumford *Page 144 
v. American Life and Trust Company (4 Comst., 463), to sustain this position. But all that was said in that case, was, that the payment of an usurious loan is not voluntary, if obtained by the lender out of collateral securities in his hands without the concurrence of the borrower; whereas in this the defendants voluntarily placed the wool and sheep skins in the hands of Seymour  Wood after the contract for the advances was made, and the latter sold such wool and skins with the concurrence of the former, and in a course of dealings with the defendants, most of which has never been objected to; and it was also with the concurrence of the defendants that the avails of the wool and sheep skins were applied by Seymour  Wood and their successors in the business, to the payment of the advances in dispute, as well as others. The payment of such advances, therefore, was voluntary, and the defendants were not entitled to recover them back or have the same deducted from the account of Seymour 
Wood, or their successors, who brought this suit.
The point has not been made, that the defendants should have been credited by the referee with the alleged usurious interest upon the advances, independent of the advances themselves; and the claim of the defendants was, that they were improperly charged with the advances, not the interest thereon separate from the same.
For these reasons, I am of the opinion the judgment of the Supreme Court in the action should be affirmed with costs.